DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (claims 1-5 reciting a system and claim 6 reciting a computer readable medium), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that are practically performable by a combination of mental process (i.e., observation, evaluation, judgement, and opinion) and certain methods of organizing human activity (i.e., interpersonal interaction in business setting; following instructions) including: a rehabilitation training system, comprising: evaluate rehabilitation training performed by a trainee; store a plurality of evaluation comments regarding the evaluation; receive, from an authorized training assistant, designation of an evaluation comment that is restricted from being presented to a specific trainee among the plurality of evaluation comments; select an evaluation comment to be presented to the specific trainee from the plurality of evaluation comments based on the evaluation performed for the rehabilitation training of the specific trainee, and the designation; and present the evaluation comment selected; wherein the plurality of evaluation comments are created in advance by the training assistant; receive the designation in association with a progress stage of the rehabilitation training; wherein the plurality of evaluation comments are classified into positive comments indicating positive evaluations and negative comments indicating negative evaluations, select a number of positive comments larger than the number of negative comments; wherein each of the plurality of evaluation comments has at least one of an attribute of an evaluation comment that can be selected between training attempts and an27 attribute of an evaluation comment that can be selected after all training attempts are completed, and select an evaluation comment to be presented to the specific trainee from 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the various steps of the judicial exception being performed by “units” (i.e., a storage unit; a reception unit; a selection unit; and a presentation unit) and by a non-transitory computer readable medium storing a rehabilitation training evaluation program causing a computer to execute the judicial exception) recited so generically (no details whatsoever are provided other than that they are a “unit” or generic computer readable medium configured to perform the judicial exception) that it represents no more than mere instructions to apply the judicial exceptions on a general purpose computer, which is further evidenced by Applicant’s specification (pg. 24-25) defining the computer in the same generic manner as claimed. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited, thus merely limiting the judicial exception to a field of use.  Moreover, Applicant’s specification (see pages 24-25) describes the additional elements (i.e., the computer system) in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  The addition of these identified additional elements describing computer-related systems or devices in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application). Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-6 are not directed to patent eligible subject matter.
Conclusion

	Prior art cited in the attached FORM 892 is deemed relevant to the disclosed invention, but not relied upon the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/JAMES B HULL/Primary Examiner, Art Unit 3715